Citation Nr: 0706399	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  97-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from June 1988 to November 1989.  He also 
had a period of active duty for training (ACDUTRA) from 
August 4, 1991 to August 19, 1991.  The veteran had other 
period of inactive duty training with the Army Reserves and 
the Army National Guard.

This appeal arises from rating decisions of the New York, 
City, New York Department of Veterans' Affairs (VA) Regional 
Office (RO).  Most recently, the file has been in the 
jurisdiction of the Buffalo, New York VARO.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  It has not been established that the veteran's present 
psychiatric disorders, schizophrenia and major depression 
began in service, including during ACDUTRA, or that a 
psychosis was documented within one year following separation 
from active duty


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service, nor may incurrence of a 
psychosis be presumed.  38 U.S.C.A. § 1131, 5107 (West 2005); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's initial claim was received in October 1993, 
many years prior to the enactment of VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. at 115, 120, the United States Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  In this case, such notice 
would have been impossible, given that the claim was filed 
before VCAA.  The Court has held that there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield.  

The veteran was provided notice in June 2005.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In this case, 
Dingess notice was provided to the veteran in July 2006.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2006)

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (b) (2006)

A psychosis be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service, if that disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
without "good cause" shown, the claim shall be rated based 
on the evidence of record  38 C.F.R. § 3.655 (2006). 

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2006).

Factual Background

The service medical records for the veteran's first period of 
service are entirely silent for complaints or finding 
indicative of a chronic psychiatric disorder.   

The enlistment physical examination for the veteran's second 
period of service is likewise silent for any psychopathology.  
On the associated Report of Medical History, dated in June 
1987, he denied the abuse of drugs or alcohol.  

In January 1989, the veteran appeared at the Suburban 
Hospital emergency room (ER) stating that he had been upset 
for two days after he learned that his brother attempted 
suicide.  He was lightheaded and had a tension headache.  The 
assessment was muscle contraction headache and anxiety state.  
He was instructed to see his family doctor for follow-up.  He 
was discharged after being in the ER approximately 11/2 hours.  

The veteran was seen at the same facility twice in September 
1989, complaining of anxiety due to family problems.  He was 
given valium and the diagnosis was anxiety.  On the second 
visit (a recheck for anxiety), it was suggested that he was a 
valium abuser.  On each occasion, the veteran remained in the 
ER about 20 minutes.

Service personnel records reveal that in March 1989, the 
veteran requested compassionate reassignment so that he could 
be near his family due to family problems.  This was denied 
in June 1989.  In October 1989, the veteran was approved for 
early release from active duty due to extreme family 
hardship.  

In February 1990, the veteran was seen at a mental health 
clinic.  The physician review the September 1989 ER records 
from Suburban Hospital.  The focus of the therapy was to 
resolve family issues.  Following psychiatric evaluation, it 
was determined that the veteran suffered from an adjustment 
disorder with mixed emotional features, suspected cognitive 
impairment, and a possible personality disorder.  

During a February 1994 VA psychiatric examination, the 
veteran reported a 15-year history of drug abuser (cocaine 
and marijuana) having stopped in 1988, and a more recent 
history of alcohol abuse, drinking a fifth of gin every day.  
He reported a one-day psychiatric hospitalization in 
California in 1993 for a suicide attempt.  Following the 
examination, the diagnoses were major depression, alcohol 
dependence, heroin abuse (in remission), and cannabis abuse 
(in remission). 

The veteran was on ACDUTRA from May 21, 1994 until June 4, 
1994.  During that time, he was hospitalized for a week at 
the St. Lawrence Psychiatric Center, complaining that the 
soldiers were playing pranks on him.  Following a week of 
evaluations, the diagnosis was psychotic disorder.  

A June 1994 discharge instruction note from Tompkins 
Community indicated that the veteran was prescribed xanax for 
depression.  

An August 1994 line of duty determination concluded that 
while hospitalized in May 1994, the veteran gave a history of 
psychological problems with drug/alcohol abuse.  It was 
concluded that the veteran's psychological problems started 
in 1988, and his substance abuse problems began in 1989-90.  
It was indicated that the veteran had concealed these 
problems when he reenlisted in the National Guard.  It was 
recommended that he be separated due to fraudulent reentry.  
In December 1994, he was separated from the National Guard.  

Additional medical reports reflect ongoing treatment for 
depression and schizophrenia.

A December 1996 Social Security Administration (SSA) 
disability determination found the veteran disabled due to 
paranoid schizophrenia and other functional psychological 
disorders effective January 1994.

In March 1998, the veteran presented testimony at a hearing 
held before a hearing officer at the RO.  The veteran 
testified that his problems began with family matters that 
needed his attention while he was in service.  Upon his 
discharge, he continued to seek help for the psychiatric 
problems.  

Numerous attempts were made to afford the veteran a VA 
psychiatric examination.  He failed to report for any 
scheduled examination.  The most recent VA psychiatric 
examination was scheduled in August 2006 after the veteran's 
address was verified.  

Analysis

The veteran maintains that his psychiatric disabilities began 
during his second period of service.  A review of the record 
reveals that the veteran experienced serious family problems 
resulting in his requesting a compassionate reassignment, or 
in the alternative, an early release due to extreme hardship.  
During that period, he was seen at a private hospital ER, 
where the assessment was contraction headache and anxiety.  
The ER personnel did not, according to the records, perform 
any psychiatric testing, and there is no information 
explaining the bases for their assessment.  Further, his 
September 1989 visits lasted about 20 minutes each time.  It 
was not until October 1989 that he was actually seen by 
mental health experts; the assessment was adjustment disorder 
with mixed emotional features, suspected cognitive 
impairment, and a possible personality disorder.  

VA employs the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) in making psychiatric assessments 
(38 C.F.R. § 4.130 (2006)).  In this regard, DSM-IV defines 
an adjustment disorder as being an "acute" episode if the 
disturbance lasts less than 6 months.  The veteran was 
diagnosed with an adjustment disorder in October 1989.  There 
is no indication that this diagnosis continued beyond 6 
months.  The disorder appears to have resolved with his 
separation from service and his return to his family.  

The veteran was not diagnosed with major depression until 
February 1994 or with schizophrenia until May 1994.  In 
February 1994, the veteran was not in service, nor had he 
been on active service within a year prior to that time.  
Regarding the schizophrenia, although it was diagnosed during 
a period of ACDUTRA, that period of service was disqualified 
after it was determined that the veteran had made fraudulent 
statements for purposed of entering the Army National Guard.  

Concerning the diagnosis of anxiety made during brief ER 
visits at the Suburban Hospital in January and September 
1989, as previously indicated, the bases for this assessment 
is unknown, as no psychiatric evaluations were performed 
during the relatively short visits to the ER.  Further, 
following the October 1989 psychiatric evaluation, the 
psychiatrist diagnosed an adjustment disorder as opposed to 
anxiety, and the basis for his assessment was documented in 
the records.  

While the veteran may believe that he developed a psychiatric 
disorder in service, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has declined to appear for a VA 
psychiatric examination, despite numerous attempts by VA to 
schedule evaluations, a decision must be based on the 
available evidence.  In conclusion, there is no basis upon 
which to grant the benefit requested.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


